Lipscomb, C. J.
In this case, a verdict had been rendered by the jury, but no judgment was entered upon it, till after the expiration of three years.— The judgment was rendered nunc pro tunc, on the verdict.
The only error relied on is the entering up this judgment after the expiration of three years, from the term when it should have been rendered. The parties were ail before the Court, as it appears from the record. We are therefore of opinion, that according to the case of Wilkinson vs. Goldthwait,a decided at the July term, 1831, of this Court, the judgment must be affirmed.

 1 Stewart & Porter, 159